RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s Affidavits and remarks filed on 4/27/2022 have been received. 
Claims 1-9, 18-23, and 25-35 are pending. Claims 1-9 are withdrawn from consideration. Claims 10-17 and 24 are cancelled. Claims 18-23 and 25-35 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, 22, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buntel et al., WO 2015/057198 A1; in view of Burr et al., US 2015/0327574 A1; as evidenced by Burns et al., US 5,595,593 A.
Claim 18
Claim Interpretation
Final product (An extruded livestock feed supplement) vs. intermediate products (e.g., microalgal slurry)
Claim 18 recites an “extruded livestock feed supplement”. The livestock feed is easy to transport as a stable, dry material without the unpleasant odors of wet algae” (specification, p. 3, ln. 10-11). The specification discloses the “wet microalgal biomass” is “an ingredient” for the feed (p. 12, ln. 15-17). 
The “microalgal slurry of minimally dewatered biomass” is an intermediate produce used to make the claimed “extruded livestock feed supplement”. The “extruded livestock feed supplement” is not in the form of a slurry. 
As an analogy, a baked cake is made from flour and eggs. Flour is a powder. However, the cake is not flour. The cake is not eggs. Instead, flour and eggs are intermediate products that change form losing their separate ingredient identities when baked to form the cake. In the present case, the “microalgal slurry” loses its identity as a slurry when extruded with other ingredients to form the claimed “extruded livestock feed supplement”. 
Therefore, the term “microalgal slurry of minimally dewatered biomass” is interpreted to be an intermediate product (otherwise known as an ingredient) that changes form losing its separate ingredient identity when “extruded” with the other ingredients to become the claimed product called an “extruded livestock feed supplement”. 
Process limitations in the product claim
The phrases “extruded” and “minimally dewatered” are process limitations in the product claim. The limitations are interpreted as analogous to product by process claims. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, the process limitations imply a product that comprises porous mineral microalgae, and flaxseed. 
Rejections
Regarding claim 18: Buntel discloses an extruded (para 0052) livestock (cattle, bison, buffaloes, etc., para 0011) feed (dietary composition, para 0014) comprising a binding agent (para 0037); bulking agent (para 0037); a glucogenic precursor (para 0037) that may be microalgae (para 0038); and an oilseed meal (para 0044) that may be flax (linseed, para 0044). 
Porous mineral
Buntel discloses the composition may include other ingredients (para 0037) like binders, bulking agents, silicate, kaolin, and clay (para 0045). 
Buntel’s disclosure of silicate, kaolin, and clay (para 0045) is encompassed within the breadth of the recited “porous mineral”. As evidenced by Burns et al., US 5,595,593 A, porous substances include silicate minerals, kaolin, and clay (col. 2, ln. 51-53). 
Microalgae slurry
Buntel discloses the glucogenic precursor may be algae, algae meal, or microalgae (para 0038). Since Buntel discloses a product containing microalgae, Buntel is encompassed within the breadth of the claimed product. 
In addition to the above Claim Interpretation, a mixture comprising water and microalgae is encompassed within the breadth of the recited microalgae slurry because a microalgae slurry comprises microalgae and water. In the present case, Buntel discloses both microalgae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, Buntel is encompassed within the breadth of the extruded feed made from an intermediate product that is a mixture comprising microalgae and water.
Finally, it is noted that the selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04 IV C. As such, in the process of making an extruded feed that comprises steps of adding water together with microalgae (i.e., a microalgae slurry) or separately adding water and microalgae represents different order of performing process steps – which is made even less significant to non-obviousness because the present claims are product claims (a feed). 
Flax present in range of between 40% to 60%
Buntel discloses the composition may comprise an oilseed that may be flax (linseed, para 0044). Buntel discloses the oilseed may be rich in protein and variable in residual fats and oils (para 0044). 
Buntel does not disclose the feed supplement contains flaxseed. 
Burr is drawn to animal feed supplements (para 0001) for animals including ruminants (para 0014). Burr discloses flax contains omega fatty acids and may provide benefits to the animal (para 0040). Burr discloses adding between about 5 wt. % and 50 wt. % flaxseed to form the feed supplement (para 0040). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention include flaxseed in a range of about 5% to 50%, as taught in Burr, in the feed supplement, as taught in Buntel, wherein the to obtain a feed comprising about 5% to 50% of flaxseed. One of ordinary skill in the art at the time the invention was filed would have been motivated to include about 5% to 50% flaxseed to provide benefits to the animal (Burr, para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 19: Buntel discloses about 20% to about 70% of carbohydrate component (para 0018). Buntel discloses the carbohydrate component may be wheat middlings (para 0035). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 22: The Claim Interpretation and the Microalgae slurry discussion applies here as above. 
The phrase “slurry is minimally dewatered to between 2.0% to 15.0% solids” represents a limitation defining a process step used in the production of the microalgal slurry ingredient that is used to make the claimed feed product. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, Buntel discloses both microalgae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, Buntel is encompassed within the breadth of the extruded feed made from an intermediate product that is a mixture comprising microalgae and water.
Regarding claim 25: 
Claim Interpretation: The phrase “wherein the microalgal slurry is provided at between 1.0% to 7.5% of the extruded livestock feed supplement” identifies an amount of an ingredient microalgal slurry that is combined with other ingredients to make the claimed “extruded livestock feed supplement”. The phrase does not identify an amount of microalgae in the claimed feed. The phrase does not identify a moisture content of the feed. The discussion of product-by-process claims applies here as above. In the present case, Buntel discloses both microalgae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, Buntel is encompassed within the breadth of the extruded feed made from an intermediate product that is a mixture comprising microalgae and water.
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Buntel discloses both microalgae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, the recited “microalgal slurry is provided at between 1.0% to 7.5% of the extruded livestock feed supplement” represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 
Regarding claim 26: The Claim Interpretation and the Microalgae slurry discussion applies here as above. 
The phrase “slurry is minimally dewatered to between 6.0% to 15.0% solids” represents a limitation defining a process step used in the production of the microalgal slurry ingredient that is used to make the claimed feed product. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, Buntel discloses both microalgae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, Buntel is encompassed within the breadth of the extruded feed made from an intermediate product that is a mixture comprising microalgae and water.

Claims 18-20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buntel et al., WO 2015/057198 A1; in view of Burr et al., US 2015/0327574 A1; as evidenced by Burns et al., US 5,595,593 A; as applied to claims 18, 19, 22, 25, and 26 above, and in further view of Pittman, US 2008/0260910 A1.
Buntel in view of Burr is relied on as above. 
Regarding claims 18, 20, and 23: Buntel discloses the composition may be substantially a solid dietary composition in the form of a tablet, a pellet, or a granular material (para 0019, 0052). Buntel discloses the composition may include other ingredients (para 0037) like binders, bulking agents, silicate, kaolin, and clay (para 0045). 
Buntel does not disclose the other ingredient is a porous mineral present in a concentration of 2% to 12%.  
Pittman is drawn to livestock feed (abstract). Pittman discloses the feed may be extruded (para 0028). Pittman discloses the feed includes zeolite (0014). Pittman discloses zeolite is a porous mineral (para 0023). Pittman discloses from about 0.01% to about 10% zeolite (para 0024). Pittman discloses the zeolite is from about 10 microns to about 2,000 microns (about 5 microns and about 2 millimeters, para 0026). Pittman discloses the zeolites may serve as an adjuvant in a drying agent or binding agent capacity for toxins in mammals, and also as a caking or binding agent to assist in pelletization (para 0035). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include other ingredients, as taught in Buntel, wherein the other ingredient is a porous mineral present in an amount of about 0.01% to about 10%, as taught in Pittman, to obtain a feed comprising a porous mineral in an amount of about 0.01% to about 10%. One of ordinary skill in the art at the time the invention was filed would have been motivated to include a porous mineral present in an amount of about 0.01% to about 10% because it serves as an adjuvant in a drying agent or binding agent capacity for toxins in mammals, and also as a caking or binding agent to assist in pelletization (Pittman, para 0035).
With respect to the other limitations of claims 18-20, 22, 23, 25, and 26, the discussion of Buntel applies here as above. 
Regarding claim 23: Pittman discloses zeolite having a size range of about 10 microns to about 2,000 microns (about 5 microns and about 2 millimeters, para 0026). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Claims 21 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over either one of Buntel et al., WO 2015/057198 A1; in view of Burr et al., US 2015/0327574 A1; as evidenced by Burns et al., US 5,595,593 A; as applied to claims 18, 19, 22, 25, and 26 above, and in further view of Moshitzky et al., US 2015/0164965 A1; OR Buntel et al., WO 2015/057198 A1; in view of Burr et al., US 2015/0327574 A1; and Pittman, US 2008/0260910 A1; as evidenced by Burns et al., US 5,595,593 A; as applied to claims 18-20, 22, 23, 25, and 26 above, and in further view of Moshitzky et al., US 2015/0164965 A1.
Buntel view of Burr and Buntel view of Burr and Pittman are relied on as above. 
Buntel view of Burr and Buntel view of Burr and Pittman do not disclose the microalgae is Nannocholoropsis. 
Moshitzky is drawn to a microalgae for use as an animal food supplement (abstract). Moshitzky discloses the microalgae improves the growth rate and/or the growth pattern and/or the survival and/or the reproductive health status of the animal (para 0033). Moshitzky discloses animals include livestock (cows, pigs, para 0034). Moshitzky discloses algae including Nannochloropsis (para 0075). Moshitzky discloses the microalgae may be formed into pellets (para 0096) and formulated into an animal food composition (para 0097). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include microalgae biomass, as taught in Buntel, wherein the microalgae is Nannochloropsis, as taught in Moshitzky, to obtain a feed comprising Nannochloropsis. One of ordinary skill in the art at the time the invention was filed would have been motivated to include Nannochloropsis because it improves the growth rate and/or the growth pattern and/or the survival and/or the reproductive health status of the animal (Moshitzky, para 0033).

Claims 28-31 and 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buntel et al., WO 2015/057198 A1; in view of Bauman et al., US 2012/0308682 A1; and Pittman, US 2008/0260910 A1; as evidenced by Burns et al., US 5,595,593 A.
Claim Interpretation
Claim 28 recites an “extruded livestock feed supplement”. The livestock feed is easy to transport as a stable, dry material without the unpleasant odors of wet algae (specification, p. 3, ln. 10-11). The specification discloses the “wet microalgal biomass” is “an ingredient” for the feed (p. 12, ln. 15-17). 
As such, the “algal slurry” is an intermediate produce used to make the claimed “extruded livestock feed supplement”. The “extruded livestock feed supplement” is not in the form of a slurry. 
As an analogy, a baked cake is made from flour and eggs. Flour is a powder. However, the cake is not flour. The cake is not eggs. Instead, flour and eggs are intermediate products that change form losing their separate ingredient identities when baked to form the cake. In the present case, the “microalgal slurry” loses its identity as a slurry when extruded with other ingredients to form the claimed “extruded livestock feed supplement”. 
Therefore, the term “algal slurry” is interpreted to be an intermediate product (otherwise known as an ingredient) that changes form losing its separate ingredient identity when “extruded” with the other ingredients to become the claimed product called an “extruded livestock feed supplement”. 
Rejections
Regarding claim 28: Buntel discloses an extruded (para 0052) livestock (cattle, bison, buffaloes, etc., para 0011) feed (dietary composition, para 0014) comprising a binding agent (para 0037); bulking agent (para 0037); a glucogenic precursor (para 0037) that may be algae (para 0038); and an oilseed meal (para 0044) that may be flax (linseed, para 0044). 
Porous mineral
Buntel discloses the composition may include other ingredients (para 0037) like binders, bulking agents, silicate, kaolin, and clay (para 0045). 
Buntel’s disclosure of silicate, kaolin, and clay (para 0045) is encompassed within the breadth of the recited “porous mineral”. As evidenced by Burns et al., US 5,595,593 A, porous substances include silicate minerals, kaolin, and clay (col. 2, ln. 51-53). 
Buntel does not disclose the other ingredient is a porous mineral present in a concentration of 2% to 12%.  
Pittman is drawn to livestock feed (abstract). Pittman discloses the feed may be extruded (para 0028). Pittman discloses the feed includes zeolite (0014). Pittman discloses zeolite is a porous mineral (para 0023). Pittman discloses from about 0.01% to about 10% zeolite (para 0024). Pittman discloses the zeolite is from about 10 microns to about 2,000 microns (about 5 microns and about 2 millimeters, para 0026). Pittman discloses the zeolites may serve as an adjuvant in a drying agent or binding agent capacity for toxins in mammals, and also as a caking or binding agent to assist in pelletization (para 0035). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include other ingredients, as taught in Buntel, wherein the other ingredient is a porous mineral present in an amount of about 0.01% to about 10%, as taught in Pittman, to obtain a feed comprising a porous mineral in an amount of about 0.01% to about 10%. One of ordinary skill in the art at the time the invention was filed would have been motivated to include a porous mineral present in an amount of about 0.01% to about 10% because it serves as an adjuvant in a drying agent or binding agent capacity for toxins in mammals, and also as a caking or binding agent to assist in pelletization (Pittman, para 0035).
Algal slurry that is minimally dewatered to contain between 2.0% to 15.0% solids
Buntel discloses the glucogenic precursor may be algae, algae meal, or microalgae (para 0038).
In addition to the above Claim Interpretation, a mixture comprising water and microalgae is encompassed within the breadth of the recited algal slurry because an algal slurry comprises algae and water. 
In the present case, Buntel discloses both algae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, Buntel is encompassed within the breadth of the extruded feed made from an intermediate product that is a mixture comprising microalgae and water.
Finally, it is noted that the selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04 IV C. As such, in the process of making an extruded feed that comprises steps of adding water together with algae (i.e., an algal slurry) or separately adding water and algae represents different order of performing process steps – which is made even less significant to non-obviousness because the present claims are product claims (a feed). 
Flax seed 
Buntel discloses a premix dietary composition for ruminants (para 0004). Buntel discloses the composition may comprise an oilseed that may be flax (linseed, para 0044). Buntel discloses the oilseed may be rich in protein and variable in residual fats and oils (para 0044). 
Buntel does not disclose the form of the flax is flax seed. 
Bauman is drawn to improved ruminant products that incorporate healthy lipids into the ruminant feed (abstract). Bauman discloses the lipid (SDA) may be incorporated in the feed in the forms including a whole seed, ground seed, extruded seed, and extracted oil (para 0042). Bauman discloses oilseeds including flaxseed (para 0014, 0052), flax oil (para 0052; linseed oil, para 0053). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide an oilseed that may be flax that is rich in protein and variable in residual fats and oils, as taught in Buntel, wherein the flax is in the form of flax seed, as taught in Bauman, to obtain a feed comprising flax seed. One of ordinary skill in the art at the time the invention was filed would have been motivated to include flax seed in the feed because it improves ruminant products (Bauman, Abstract). 
Regarding claims 29 and 30: Pittman discloses zeolite having a size range of about 10 microns to about 2,000 microns (about 5 microns and about 2 millimeters, para 0026). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 31: 
Claim Interpretation: The phrase “wherein the algal slurry is provided at between 1.0% to 7.5% of the extruded livestock feed supplement” identifies an amount of an ingredient (algal slurry) that is combined with other ingredients to make the claimed “extruded livestock feed supplement”. The phrase does not identify an amount of algae in the claimed feed. The phrase does not identify a moisture content of the feed. The discussion of product-by-process claims applies here as above. In the present case, Buntel discloses both algae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, Buntel is encompassed within the breadth of the extruded feed made from an intermediate product that is a mixture comprising algae and water.
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Buntel discloses both algae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, the recited “algal slurry is provided at between 1.0% to 7.5% of the extruded livestock feed supplement” represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 
Regarding claim 33: The Claim Interpretation and the Microalgae slurry discussion applies here as above. 
The phrase “slurry is minimally dewatered to between 6.0% to 15.0% solids” represents a limitation defining a process step used in the production of the algal slurry ingredient that is used to make the claimed feed product. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, Buntel discloses both algae (para 0038) and water may be added to the mixture (para 0037) that is extruded to form the feed product. As such, Buntel is encompassed within the breadth of the extruded feed made from an intermediate product that is a mixture comprising algae and water.
Regarding claim 34: Bauman discloses the lipid (SDA) may be incorporated in the feed in the forms including a whole seed, ground seed, extruded seed, and extracted oil (para 0042). Bauman discloses oilseeds including flaxseed (para 0014, 0052), flax oil (para 0052; linseed oil, para 0053). Bauman discloses levels of fatty acids in the feed (para 0017, 0022). Bauman discloses the flaxseed (para 0014, 0052) is a source of the lipid (para 0014). 
However, Buntel and Bauman do not disclose an amount of flax seed in the feed.
The discussion of MPEP 2144.05 II applies here as above.  
The concentration of flax seed in the feed to arrive at the desired lipid content represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, it is not such an invention as will sustain a patent. 
Regarding claim 35: Buntel discloses about 20% to about 70% of carbohydrate component (para 0018). Buntel discloses the carbohydrate component may be wheat middlings (para 0035). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Buntel et al., WO 2015/057198 A1; in view of Bauman et al., US 2012/0308682 A1; and Pittman, US 2008/0260910 A1; as evidenced by Burns et al., US 5,595,593 A; as applied to claims 28-31 and 33-35 above, and in further view of Moshitzky et al., US 2015/0164965 A1.
Buntel view of Bauman and Pittman is relied on as above. 
Buntel view of Bauman and Pittman does not disclose the algae is Nannocholoropsis. 
Moshitzky is drawn to an algae for use as an animal food supplement (abstract). Moshitzky discloses the algae improves the growth rate and/or the growth pattern and/or the survival and/or the reproductive health status of the animal (para 0033). Moshitzky discloses animals include livestock (cows, pigs, para 0034). Moshitzky discloses algae including Nannochloropsis (para 0075). Moshitzky discloses the microalgae may be formed into pellets (para 0096) and formulated into an animal food composition (para 0097). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include algae, as taught in Buntel, wherein the algae is Nannochloropsis, as taught in Moshitzky, to obtain a feed comprising Nannochloropsis. One of ordinary skill in the art at the time the invention was filed would have been motivated to include Nannochloropsis because it improves the growth rate and/or the growth pattern and/or the survival and/or the reproductive health status of the animal (Moshitzky, para 0033).

Claims 34 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buntel et al., WO 2015/057198 A1; in view of Bauman et al., US 2012/0308682 A1; and Pittman, US 2008/0260910 A1; as evidenced by Burns et al., US 5,595,593 A; as applied to claims 28-31 and 33 above, and in further view of Burr et al., US 2015/0327574 A1.
Buntel view of Bauman and Pittman is relied on as above. 
Buntel view of Bauman and Pittman does not expressly disclose the amount of flax seed. 
Burr is drawn to animal feed supplements (para 0001) for animals including ruminants (para 0014). Burr discloses flax contains omega fatty acids and may provide benefits to the animal (para 0040). Burr discloses adding between about 5 wt. % and 50 wt. % flaxseed to form the feed supplement (para 0040). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide an oilseed that may be flax seed, as taught in Buntel in view of Bauman, wherein the flax seed is provided in a range of about 5% to 50%, as taught in Burr, to obtain a feed comprising about 5% to 50% of flax. One of ordinary skill in the art at the time the invention was filed would have been motivated to include about 5% to 50% flax to provide benefits to the animal (Burr, para 0040). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 35: Buntel discloses about 20% to about 70% of carbohydrate component (para 0018). Buntel discloses the carbohydrate component may be wheat middlings (para 0035). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

Declarations under 37 CFR 1.132
The declarations under 37 CFR 1.132 filed 4/27/202022 are insufficient to overcome the 35 USC 103 rejections as set forth above for the following reasons. 

DECLARATION OF KURT DIEKER
Mr. Dieker states extruded livestock feed supplement made from microalgal slurry of minimally dewatered biomass is different than one made from rehydrated dried algae product (declaration, p. 2, #5). Mr. Dieker states the process that Applicant describes would produce a wet ingredient that inherently contains growth medium (declaration, p. 2-3, #5). Examiner is not persuaded by this discussion. The discussion is not commensurate in scope with the claims. First, the claims are not drawn to a process. The claims recite an “extruded livestock feed supplement” (see Claim Interpretation section of the claim 18 rejection above). Second, the claims do not recite the extruded livestock feed supplement comprises growth medium. 
Mr. Dieker states extruded livestock feed supplement using microalgal slurry of minimally dewatered biomass is different from Examiner's described extruded livestock feed supplement based on the disclosures of Buntel, Burr, and Burns (declaration, p. 4, #6). Examiner is not persuaded by this discussion. The discussion is not commensurate in scope with the claims. The claims do not establish a patentably difference. The claims fail to recite extruded livestock feed that is “different” from the feed suggested in the prior art. 
Mr. Dieker discusses differences in the extruded livestock feed supplement by measuring the quantitative difference that the feed has on a chicken's ability to incorporate omega-3 fatty acids and long chain fatty acids into an egg (declaration, p. 4, #6, #7). Examiner is not persuaded by this discussion. The discussion is not commensurate in scope with the claims. The claims are drawn to an extruded feed supplement. Applicant’s experiment (quantitative difference that the feed has on a chicken's ability to incorporate omega-3 fatty acids and long chain fatty acids into an egg) is drawn to properties flowing from a particular future use (feeding chickens that produce eggs) of the claimed product. 
Mr. Dieker states the difference between the prior art and the current extruded livestock feed supplement is that the current feed has a high level of polyunsaturated fatty acids, specifically omega-3 long chain polyunsaturated fatty acids (declaration, p. 5, #8). Examiner is not persuaded by this discussion. First, the discussion is not commensurate in scope with the claims. The claims do not recite the presence or a level of polyunsaturated fatty acids. Second, the discussion contradicts the express teaching in the Buntel reference. Buntel discloses a fatty acid component may be present in generally any concentration, such as, for example, about 30% to about 80% by weight of the dietary composition (para 0018). Buntel discloses the fatty acid component may include an unsaturated fatty acid (para 0031).

DECLARATION OF LEONARD J. UNDERWOOD
Mr. Underwood’s declaration does not discuss either one of the prior art or the claimed invention. It is not known how the declaration relates to the presently claimed invention. 

DECLARATION OF JAMES S. DROUILLARD
Dr. Drouillard states high level of polyunsaturated fatty acids are inherent to the presence of flaxseed being between 40% to 60% of the livestock feed (declaration, p. 2, #8). Examiner is not persuaded by this discussion. The discussion is not commensurate in scope with the claims. The claims do not recite the presence or a level of polyunsaturated fatty acids. Furthermore, Buntel discloses the fatty acid component may include an unsaturated fatty acid (para 0031). 
Dr. Drouillard states Buntel discloses a low oil content (declaration, p. 2, #8). Examiner is not persuaded by this discussion. Dr. Drouillard does not provide a citation to Buntel to support the argument. Furthermore, the argument contradicts the express teaching in the Buntel reference. Buntel discloses a fatty acid component may be present in generally any concentration, such as, for example, about 30% to about 80% by weight of the dietary composition (para 0018). Buntel discloses the fatty acid component may include an unsaturated fatty acid (para 0031).
Dr. Drouillard states extruded livestock feed supplement made using microalgal slurry of minimally dewatered biomass is not nutritionally the same as an extruded livestock feed supplement made from rehydrated dried algae (declaration, p. 2, #9). Examiner is not persuaded by this discussion. First, the discussion is not commensurate in scope with the claims. The claims do not recite nutritional feature distinguishing the claims from the prior art. Second, the prior art does not teach or suggest “using rehydrated dried algae”. 
Dr. Drouillard states physical attributes of extruded livestock feed supplement made using microalgal slurry of minimally dewatered biomass will be substantially different from an extruded livestock feed supplement made from rehydrated dried algae will be substantially altered based on using rehydrated dried algae (declaration, p. 2, #10). Examiner is not persuaded by this discussion. First, the discussion is not commensurate in scope with the claims. The claims do not recite physical attributes that distinguish the claims from the prior art. Second, the prior art does not teach or suggest “using rehydrated dried algae”. 
Dr. Drouillard states chemical attributes of extruded livestock feed supplement made using microalgal slurry of minimally dewatered biomass will be substantially different from an extruded livestock feed supplement made from rehydrated dried algae will be substantially altered based on using rehydrated dried algae (declaration, p. 2, #11). Examiner is not persuaded by this discussion. First, the discussion is not commensurate in scope with the claims. The claims do not recite chemical attributes that distinguish the claims from the prior art. Second, the prior art does not teach or suggest “using rehydrated dried algae”. 
Dr. Drouillard states functional attributes of extruded livestock feed supplement made using microalgal slurry of minimally dewatered biomass will be substantially different from an extruded livestock feed supplement made from rehydrated dried algae will be substantially altered based on using rehydrated dried algae (declaration, p. 2, #12). Examiner is not persuaded by this discussion. First, the discussion is not commensurate in scope with the claims. The claims do not recite functional attributes that distinguish the claims from the prior art. Second, the prior art does not teach or suggest “using rehydrated dried algae”. 
Dr. Drouillard’s discussions of drying microalgae are not found persuasive because the claims are drawn to a feed product, not a method of making feed product (declaration, p. 2, #12). The prior art does not teach or suggest “dried algae”. 
Dr. Drouillard states unique nutritional properties of Applicant's extruded livestock feed supplement are shown by the egg-analysis (declaration, p. 4, #14). Examiner is not persuaded by this discussion. First, the discussion is not commensurate in scope with the claims. The claims are drawn to a feed product. The claims are not drawn to a method of making eggs. Second, the properties are not properties of the claimed feed. Instead, the properties are properties (egg-analysis) flowing from a particular future use (feeding chickens that produce eggs) of the claimed product. 
Dr. Drouillard states unique nutritional properties of Applicant's extruded livestock feed supplement are also shown by a comparison with a published paper where a livestock feed supplement was fed that used dried algae (declaration, p. 4, #15). Examiner is not persuaded by this discussion. First, the discussion is not commensurate in scope with the claims. The claims do not recite an amount of omega-3 fatty acid. Second, the properties are not properties of the claimed feed. Instead, the properties are properties (egg-analysis) flowing from a particular future use (feeding chickens that produce eggs) of the claimed product. Third, the prior art does not teach or suggest “dried algae”.  Fourth, the argument contradicts the express teaching in the Buntel reference. Buntel discloses a fatty acid component may be present in generally any concentration, such as, for example, about 30% to about 80% by weight of the dietary composition (para 0018). Buntel discloses the fatty acid component may include an unsaturated fatty acid (para 0031).
Dr. Drouillard states the unique nutritional properties of Applicant's extruded livestock feed supplement may result from Applicant's use of minimally dewatered algal biomass  (declaration, p. 4, #16). Examiner is not persuaded by this discussion. First, the discussion is not commensurate in scope with the claims. The claims do not recite nutritional features that distinguish the claims from the prior art. Second, the prior art does not teach or suggest “dried algae”. 
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
Applicant argues the rejections do not provide a motivation to combine the references because the motivation to combine suggests a genus of benefits without specifying specific benefits (remarks, p. 1-2). Examiner is not persuaded by this argument. The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching suggestion motivation (TSM) test in an overly rigid and formalistic way. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See also MPEP 2141. In the present case, the rejections provide a motivation to combine references. There is no legal requirement for a motivation of particular or specific benefits. 
Applicant argues there is no prima facie case of obviousness because Applicant provided an argument that the references teach away from the proposed combination (remarks, p. 3). Applicant provides quotations from the prior office action concerning answers to a similar argument. Examiner is not persuaded by this argument. First, the argument is not commensurate in scope with the claims. The claims do not recite the presence or a level of polyunsaturated fatty acids. Second, the argument contradicts the express teaching in the Buntel reference. Buntel discloses a fatty acid component may be present in generally any concentration, such as, for example, about 30% to about 80% by weight of the dietary composition (para 0018). Buntel discloses the fatty acid component may include an unsaturated fatty acid (para 0031).
Applicant cites to the Dieker Declaration to establish the presence of PUFAs (remarks, p. 4). Examiner is not persuaded by this argument. First, the argument is not commensurate in scope with the claims. The claims do not recite the presence or a level of polyunsaturated fatty acids. Second, the argument contradicts the express teaching in the Buntel reference. Buntel discloses a fatty acid component may be present in generally any concentration, such as, for example, about 30% to about 80% by weight of the dietary composition (para 0018). Buntel discloses the fatty acid component may include an unsaturated fatty acid (para 0031).
Applicant argues Buntel discloses a low level of polyunsaturated fatty acids (remarks, p. 4-5). Examiner is not persuaded by this argument. First, the argument is not commensurate in scope with the claims. The claims do not recite the presence or a level of polyunsaturated fatty acids. Second, the argument contradicts the express teaching in the Buntel reference. Buntel discloses a fatty acid component may be present in generally any concentration, such as, for example, about 30% to about 80% by weight of the dietary composition (para 0018). Buntel discloses the fatty acid component may include an unsaturated fatty acid (para 0031).
Applicant argues the Dr. Drouillard declaration establishes Buntel warns against incorporating the levels of oil that would be present if 40% to 60% of the livestock feed supplement comprised flaxseed (remarks, p. 6). Examiner is not persuaded by this argument for the reasons provided in the “DECLARATION OF JAMES S. DROUILLARD” discussion above. 
Applicant argues the rejections fail to take into account the structure implied by the process steps in the current product claims (remarks, p. 7). Examiner is not persuaded by this argument. The rejections make a finding of the structure implied by the process limitations. The rejections discuss that “the term ‘microalgal slurry of minimally dewatered biomass’ is interpreted to be an intermediate product (otherwise known as an ingredient) that changes form losing its separate ingredient identity when “extruded” with the other ingredients to become the claimed product called an ‘extruded livestock feed supplement’”.  The rejections discuss that the process limitations imply a product that comprises porous mineral, microalgae, and flaxseed”. 
Applicant argues the declarations demonstrate a difference between the claimed product and the product suggested by the prior art (remarks, p. 7-12). Examiner is not persuaded by this argument for the reasons provided in the “Declarations under 37 CFR 1.132” section above. 
Applicant argues the claimed product comprises “algae growth media” (remarks, p. 12). Examiner is not persuaded by this argument. The claims fail to recite the product comprises “algae growth media”. 
Unexpected Results 
Applicant argues egg studies demonstrate unexpected results in the claimed product (remarks, p. 13-18). Examiner is not persuaded by this argument. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). In the present case, the discussion is not commensurate in scope with the claims. The claims are drawn to a feed product. The claims are not drawn to a method of making eggs. Additionally, the properties are not properties of the claimed feed. Instead, the properties are properties (egg-analysis) flowing from a particular future use (feeding chickens that produce eggs) of the claimed product. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619